Citation Nr: 1130751	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  96-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently assigned a 20 percent evaluation.

2.  Entitlement to an increased rating for a left knee disability, currently assigned a 10 percent evaluation.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a total disability evaluation based on unemployability due to service-connected disabilities (TDIU rating).  

5.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 1981, and April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 1995, denied compensable disability ratings for the veteran's service-connected bilateral knee disabilities, identified as chondromalacia.  During the pendency of the appeal, the RO granted a 10 percent evaluation for chondromalacia of the right knee, status post patellar tendon repair and a 10 percent evaluation for chondromalacia of the left knee in March 1997.  In September 1998, the RO granted a 20 percent evaluation for the right knee disability and denied an evaluation in excess of 10 percent for the left knee disability.

In an August 2000 decision, the Board denied the veteran entitlement to a disability rating greater than 10 percent for his service-connected left knee disability.  The Board also denied the veteran's claim of entitlement to a disability rating greater than 20 percent for his right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  In that decision, the Board granted a separate 10 percent disability evaluation for degenerative joint disease of the right knee and a separate 10 percent disability evaluation for a right knee scar.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to VA's unopposed motion, in March 2001, the Court vacated the Board's decision, in part, and remanded the Veteran's claims to afford notice under the Veterans Claims Assistance Act of 2000.  In its Order, the Court vacated the Board's decision only to the extent that it had denied the veteran entitlement to a disability rating greater than 10 percent for a left knee disability and greater than 20 percent for a right knee disability.  Those issues were subsequently remanded in January 2002, June 2003, and February 2011.  In May 2011, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his May 2011 Travel Board hearing, the Veteran stated that he was in receipt of Social Security Administration (SSA) disability benefits due to his bilateral knee conditions.  The file contains a copy of a decision of the SSA dated in June 1999, awarding the Veteran SSA disability benefits, based at least in part, if not primarily, on his knee conditions, although reference was made to other conditions as well.  The records associated with this decision would be highly relevant to the current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

The United States Court of Appeals for Veterans Claims (Court) held, in a case involving an earlier effective date, that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran's formal TDIU claim was separately considered by the RO in March 1997, and he failed to perfect an appeal with a timely substantive appeal following the issuance of a statement of the case in July 2003.  Since then, however, he has again raised a claim for entitlement to a TDIU rating, and, in view of the Rice decision, the TDIU aspect of the claim must be remanded, rather than referred, to the RO for development and consideration.  

As noted above, in vacating part of the Board's August 2000 decision, the Board's actions assigning separate disability evaluations for degenerative joint disease of the right knee and a right knee scar were not affected.  The issues of assignment of separate disability ratings for the right knee arthritis and right knee scar, therefore, have not been in appellate status.  In April 2008, however, the Veteran filed a claim for increased ratings for "impairment of the knee, arthritis, scars, also knee brace condition."  The "knee brace condition" is part of the increased rating for a knee disability currently on appeal.  The claims pertaining to increased ratings for a scar and arthritis, however, are new claims.  These claims are inextricably intertwined with the TDIU claim, and must be considered in the first instance prior to or along with the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Concerning the issue of service connection for a low back disability, this issue was perfected by the receipt of a substantive appeal in May 2007 (in which the Veteran indicated he did not want a hearing), after the May 2007 statement of the case, but this was overlooked by the RO, due to multiple claims and inquiries from the Veteran in various stages of development, and his failure to identify, on the face of the substantive appeal, the issue he was appealing (although the attached statement from his representative did sufficiently identify the issue).  This appeal must be considered in light of all evidence received since the May 2007 statement of the case, and an examination must be provided.  

In addition, the Veteran must be afforded an examination, which addresses all aspects of the increased ratings for knee disabilities, as well as the TDIU claim.  In this regard, the Veteran underwent surgery for a torn medial meniscus in April 2007; it must be determined whether this is part of the Veteran's service-connected disability picture.  In addition, as noted above, the issue of an increased rating for arthritis of the right knee has been raised by the Veteran, and, at his hearing, the Veteran's representative questioned whether a goniometer had been used in the VA examination in November 2009.  

Finally, entitlement to a clothing allowance was denied by the RO in October 2002.  A notice of disagreement was received in November 2002, and, although the evidence indicates that the RO planned to furnish a statement of the case, there is no record of such having been furnished.  After checking with the RO to ascertain whether such was provided, if no statement of the case has been furnished, the Veteran must be furnished with a statement of the case on that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all of the associated medical records, in particular, all records obtained in connection with a claim decided in June 1999.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  Provide VCAA notice with respect to the claims for a TDIU rating, and for increased ratings for right knee arthritis and scar.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history, particularly since 1999.

3.  Thereafter, provide the Veteran with an examination to determine the following:

(a) The severity and manifestations of his service-connected bilateral knee disabilities, to include whether the torn medical meniscus for which the Veteran underwent surgery in April 2007 is part of the service-connected knee disability picture.  The presence or absence of arthritis must be ascertained for both knees.  Range of motion must be measured by a goniometer, and this should be reflected in the examination report.  The presence or absence of instability or subluxation should be specifically discussed, as to both knees.  In addition, the service-connected scar of the right knee should be examined, and all findings recorded.

(b) Whether the Veteran has a low back disability which at least as likely as not had its onset in service, or was at least as likely as not caused or aggravated by service-connected bilateral knee conditions.  

(c) Whether the Veteran is at least as likely as not unable to engage in substantially gainful employment due solely to his service-connected disabilities (currently, these consist of the bilateral knee disabilities, including the right knee scar, but because service connection for a low back condition is also on appeal, it would be helpful if the examiner could render an opinion which addresses whether the Veteran is unemployable with and without consideration of the low back disability).  

The claims folders must be made available to the examiner in conjunction with the examination.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should adjudicate the new, inextricably intertwined claims for increased ratings for degenerative joint disease and scar of the right knee.  The Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on these issues, which should only be returned to the Board if an appeal is perfected.

5.  Thereafter, the RO should review the claims for increased ratings for a right knee disability and a left knee disability, as well as entitlement to a TDIU rating.  The issue of service connection for a low back disability should also be reviewed, in light of all evidence received since the May 2007 statement of the case and May 2007 substantive appeal.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

6.  Ascertain whether any action (i.e., statement of the case) was ever taken on the Veteran's November 2002 notice of disagreement with the October 2002 RO decision denying entitlement to a clothing allowance.  If a statement of the case has not been provided, furnish the Veteran and his representative with a statement of the case with regard to the issue of entitlement to a clothing allowance.  The Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



